56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gary F. TAGBERING, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3767.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1995.Filed:  May 17, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Gary F. Tagbering entered a conditional guilty plea to attempting to possess one kilogram or less of hash oil with intent to distribute, and to using firearms in relation to drug trafficking crimes.  The district court sentenced him to a total of 120 months in prison and three years of supervised release.  On direct appeal, we affirmed the denial of Tagbering's motion to suppress evidence seized from his residence.  United States v. Tagbering, 985 F.2d 946, 948, 951 (8th Cir. 1993).  Tagbering later filed this motion under 28 U.S.C. Sec. 2255 raising numerous claims related to his convictions and sentence, and also raising claims of ineffective assistance of counsel.  The district court denied the motion, and he appeals.


2
After careful review of the record and the parties' briefs, we conclude that the district court did not err in denying relief and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.